DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on May 21, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tsai (US 7,365,915).
	As to claim 1, Tsai teaches a camera module (Tsai Figs. 1-4; col. 1:5-10), comprising a substrate (Tsai col. 2:10-15 - any substrate of the camera/PDA/mobile phone), a lens assembly disposed on the substrate (Tsai Fig. 1 - 100), the lens assembly comprising a lens holder (Tsai Fig. 1 - 20) comprising a first holder portion comprising a peripheral wall (Tsai Fig. 1 - 201) and a flange protruding from an inner wall of the peripheral wall (Tsai Fig. 1 - 60, 601), a second holder portion disposed on the first holder portion (Tsai Fig. 1 - 202 and portion of (20) that is below (60)), a fixing block (Tsai Fig. 2 - 604, 603; Fig. 4 - 604, 603), wherein the fixing block is disposed on a surface of the flange away from the second holder portion (Tsai Fig. 2 - 604, 603, 601, 60; Fig. 3 - 604, 603, 601), the fixing block and the flange cooperatively form a clamping slot (Tsai Fig. 3 - 604, 603, 601; col. 2:54-60), an optical filter (Tsai Fig. 2 - 80; Fig. 4 - 80), wherein the optical filter is disposed on the surface of the flange away from the second holder portion (Tsai Fig. 2 - 80), and an edge portion of the filter is received in the clamping slot (Tsai Fig. 2 - 80, 603, 604; Fig. 4 - 80, 604, 603), and a lens disposed in the second holder position (Tsai Fig. 1 - 40).
	As to claim 2, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tsai further teaches the fixing block comprises a first fixing portion (Tsai Fig. 2 - 603; Fig. 3 - 603) and a second fixing portion (Tsai Fig. 2 - 604; Fig. 3 - 604), an end of the first fixing portion is connected to the surface of the flange away from the second holder position (Tsai Fig. 2 - 603; Fig. 3 - 601), an end of the second fixing portion is connected to an end of the first fixing portion away from the 
	As to claim 7, Tsai teaches an electronic device (Tsai Figs. 1-4; col. 1:5-10; col. 2:5-15), comprising a body (Tsai col. 2:5-15 - camera/PDA/mobile phone), and a camera module being received in the body (Tsai Figs. 1-4; col. 1:5-10 - camera/PDA/mobile phone), the camera module comprising a substrate (Tsai col. 2:10-15 - any substrate of the camera/PDA/mobile phone), a lens assembly disposed on the substrate (Tsai Fig. 1 - 100), the lens assembly comprising a lens holder (Tsai Fig. 1 - 20) comprising a first holder portion comprising a peripheral wall (Tsai Fig. 1 - 201) and a flange protruding from an inner wall of the peripheral wall (Tsai Fig. 1 - 60, 601), a second holder portion disposed on the first holder portion (Tsai Fig. 1 - 202 and portion of (20) that is below (60)), a fixing block (Tsai Fig. 2 - 604, 603; Fig. 4 - 604, 603), wherein the fixing block is disposed on a surface of the flange away from the second holder portion (Tsai Fig. 2 - 604, 603, 601, 60; Fig. 3 - 604, 603, 601), the fixing block and the flange cooperatively form a clamping slot (Tsai Fig. 3 - 604, 603, 601; col. 2:54-60), an optical filter (Tsai Fig. 2 - 80; Fig. 4 - 80), wherein the optical filter is disposed on the surface of the flange away from the second holder portion (Tsai Fig. 2 - 80), and an edge portion of the filter is received in the clamping slot (Tsai Fig. 2 - 80, 603, 604; Fig. 4 - 80, 604, 603), and a lens disposed in the second holder position (Tsai Fig. 1 - 40).
	As to claim 8, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Tsai further teaches the fixing block comprises a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 1 above, and further in view of Wang et al. (US 2017/0160509 - Wang).
	As to claims 3 and 9, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 1 and 7, but does not specify the camera module comprises an adhesive layer connected between the first holder position and the substrate.  In the same field of endeavor Wang teaches a camera module having a substrate (Wang Fig. 2 - 24, 22), a lens holder with a first holder portion (Wang Fig. 2 - 123) and an adhesive connected between the first holder portion and the substrate (Wang Fig. 2 - 43; para. [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an adhesive between the substrate and lens holder since, as taught by Wang, adhesive is well known for the purpose of coupling the lens barrel to the base/circuit board (Wang para. [0089]).
claims 4, Tsai in view of Wang teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Wang further teaches the first holder portion comprises a top wall (Wang Fig. 1 - 103/30 having top wall at 122), a peripheral wall disposed at a periphery of the top wall (Wang Fig. 1 - 30), and Tsai further teaches the flange defines an opening (Wang Fig. 3 - 602), the optical filter covers the opening (Tsai Fig. 4 - 80), the fixing block is located on a portion of the flange surrounding the optical filter (Tsai Fig. 4 - 603, 604).
	As to claim 5, Tsai in view of Wang teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Tsai further teaches the second holder portion defines a through hole (Tsai Fig. 2 - 202, 204, hole with lenses (40)), the through hole is connected to the opening (Tsai Fig. 2 - 602), the lens is received in the through hole and exposed to the second holder position (Tsai Fig. 2 - 40, 602, 201).
	As to claim 10, Tsai in view of Wang teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Tsai further teaches the flange defines an opening (Wang Fig. 3 - 602), the optical filter covers the opening (Tsai Fig. 4 - 80), the fixing block is located on a portion of the flange surrounding the optical filter (Tsai Fig. 4 - 603, 604), but doesn’t specify the first holder portion comprises a top wall, the peripheral wall is disposed on a periphery of the top wall.  In the same field of endeavor Wang teaches an electronic device with camera module having a first holder portion having a top wall and peripheral wall disposed on the top wall (Wang Fig. 1 - 103, 123, 30; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide such wall/periphery 
	As to claim 11, Tsai in view of Wang teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Tsai further teaches the second holder portion defines a through hole (Tsai Fig. 2 - 202, 204, hole with lenses (40)), the through hole is connected to the opening (Tsai Fig. 2 - 602), the lens is received in the through hole and exposed to the second holder position (Tsai Fig. 2 - 40, 602, 201).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Wang as applied to claims 4 and 10 above, and further in view of Wang et al. (US 2019/0079262 - herein Wang 262).
	As to claims 6 and 12, Tsai in view of Wang teaches all the limitations of the instant invention as detailed above with respect to claims 4 and 10, but doesn’t specify the surface of the flange away from the second holder portion defines an escape groove, the escape groove is connected to the opening.  In the same field of endeavor Wang 262 teaches a camera module having a lens holder with a first holder portion with flange (Wang 262 Fig. 16 - 1031D, 1024D, 101335D), a second holder portion (Wang 262  Fig. 16 - 1014D), and opening (Wang 262 Fig. 16 - opening with lenses and filter (1022D)) and the surface of the flange away from the second holder defines an escape groove, the escape groove is connected to the opening (Wang 262 Fig. 16 - lower 10131D; para. [0442]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the escape groove .
 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (cited above) in view of Ning et al. (US 7,933,079 - Ning).
	As to claim 13, Tsai teaches a method for manufacturing a camera module (Tsai Figs. 1-4; col. 1:5-10) comprising providing a lens holder (Tsai Fig. 1 - 20), wherein the lens holder comprises a first holder portion (Tsai Fig. 1 - 201), a second holder portion (Tsai Fig. 1 - 202 and portion of (20) that is below (60)), and a protrusion (Tsai Fig. 1 - 603; Fig. 3 - 603), the first holder portion comprising a peripheral wall (Tsai Fig. 1 - 201) and a flange protruding from an inner wall of the peripheral wall (Tsai Fig. 1 - 60, 601), the second holder portion is disposed on the first holder portion (Tsai Fig. 1 - 202 and portion of (20) that is below (60)), the protrusion is disposed on a surface of the flange away from the second holder portion (Tsai Fig. 2 - 603; Fig. 3 - 603), providing an optical filter (Tsai Fig. 2 - 80; Fig. 4 - 80), placing the optical filter on the surface of the flange away from the second holder portion (Tsai Fig. 2 - 80; Fig. 4 - 80), bending a portion of the protrusion away from the first holder portion onto the optical filter (Tsai Fig. 2 - 604, 80; Fig. 3 - 604, 80), disposing a substrate on the lens holder (Tsai col. 2:10-15 - any substrate of the camera/PDA/mobile phone), and disposing a lens in the second holder portion (Tsai Fig. 1 - 40).  Tsai does not specify the bending the protrusion by hot-melting.  In the same field of endeavor, Ning teaches a camera module having a protrusion hot-melt bent (Ning Fig. 1 - 12, 22; Fig. 2A-B - 22, 24; col. 5:55-60; col. 6:60-65).  It would have been obvious to one of ordinary skill in the art 
	As to claim 14, Tsai in view of Ning teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Tsai further teaches the first holder portion is integrally formed with the second holder portion and the protrusion (Tsai Fig. 1 - 201, 202, 206, 601).
	As to claim 15, Tsai in view of Ning teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Tsai further teaches the protrusion is a rivet (Tsai Fig. 3 - 603). 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 10, 2021